Citation Nr: 1127557	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  08-27 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to evaluation in excess of 20 percent for cervical spine spondylosis.

2.  Entitlement to initial evaluation in excess of 10 percent for lumbar spine degenerative changes.

3.  Entitlement to evaluation in excess of 10 percent for degenerative joint disease (DJD) of the right wrist.

4.  Entitlement to initial evaluation in excess of 10 percent for right knee arthritis.

5.  Entitlement to evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	John R. Worman, Esq.


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to April 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina that granted separate 10 percent ratings for degenerative changes of the lumbar spine and right knee, both effective from March 3, 2005.

Also on appeal is a June 2007 RO rating decision that continued a current 20 percent evaluation for spondylosis of the cervical spine and also continued current ratings of 10 percent for PTSD and for DJD of the right wrist.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran's last VA examinations for the lumbar spine and right knee disabilities were performed in May 2007, and the last VA examinations for the cervical spine, right wrist and PTSD disabilities were performed in June 2008.  The Veteran's representative submitted a letter in October 2008 asserting the Veteran's disabilities on appeal have increased in severity since those examinations.  Further, the Veteran submitted VA treatment records in September 2008 that indicate his service-connected PTSD at least has increased in severity since the last VA examination.

When a veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Board accordingly finds the Veteran must be afforded new examinations before the disabilities on appeal can be evaluated.

While the appeal is in remand status the Originating Agency should also obtain all relevant VA treatment records that are not already associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all outstanding VA treatment records relevant to the disabilities on appeal that are not already associated with the claims file.

2.  Then, the Veteran should be afforded an examination by an examiner with appropriate expertise to assess the current severity of his service-connected PTSD.  The claims folders must be made available to and reviewed by the examiner.

All findings should be reported in detail, and all appropriate diagnostics should be performed.

The examiner should report the severity of the Veteran's PTSD in terms conforming to the appropriate rating criteria.  The examiner should also provide an opinion regarding the social and occupational impairment caused by the PTSD.

The supporting rationale for all opinions expressed must be provided in the report.

3.  The Veteran should also be afforded VA examination by an examiner with appropriate expertise to assess the current severity of his service-connected lumbar spine, cervical spine, right wrist and right knee disabilities.  The claims folders must be made available to and reviewed by the examiner(s).

All indicated studies, including X-rays and range of motion studies in degrees, should be performed.  

In reporting the results of range of motion testing, the examiner(s) should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner(s) should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.   

The examiner(s) should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner(s) should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

The examiner should describe any neurological impairment associated with the service-connected lumbar and cervical spine disabilities, to include diagnosis and severity in terms corresponding to the VA rating schedule.

To the extent possible, the examiner(s) should distinguish the manifestations of the service-connected disabilities from those of any comorbid nonservice-connected disorders.

The examiner(s) should also provide an opinion concerning the impact of each of the service-connected disabilities on the Veteran's ability to work and his activities of daily living.  The rationale for all opinions expressed should also be provided.

4.  The RO should also undertake any other development determined to be warranted.

5.  Then, the RO should readjudicate the Veteran's claims.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to the final outcome warranted.

No action is required of the Veteran until he is notified, but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


